Citation Nr: 0631541	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the veteran's claim 
for service connection for a nervous condition.

In March 2005, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in November 2005.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for schizophrenia is decided herein, whereas the 
issue of entitlement to service connection for schizophrenia 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In a decision dated in January 1982, the Board denied 
the veteran's claim of service connection for a psychiatric 
disability.  The veteran was properly notified and did not 
file an appeal, and that decision became final.

2.  Evidence received since the January 1982 Board decision 
is new, and bears directly and substantially on the matter 
at hand; and is so significant that it must be considered 
with all evidence of record in order to fairly adjudicate 
the appeal.






CONCLUSION OF LAW

Subsequent to the final January 1982 Board decision, new and 
material evidence has been presented to reopen the claim of 
service connection for schizophrenia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to requests to 
reopen a claim based on new and material evidence.  Because 
the Board's action below is a full grant of the benefit 
requested, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed 
RO decision or an unappealed Board decision, may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

After review of the evidence of record, the Board finds that 
new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.

Prior to the January 1982 Board decision, the veteran's 
service medical records, VA medical records, private medical 
records and lay statements were of record.  The service 
medical records show that upon entrance to service the 
veteran was not found to have any psychiatric disabilities.  
In July 1969, he was diagnosed with personality, emotionally 
unstable, chronic, severe, manifested by inability to adjust 
to military environment; immaturity; emotional instability; 
nervousness and other symptoms of chronic anxiety; labile 
control of emotional responses to minor environmental 
stresses, resulting in outbursts of temper, weeping; poor 
impulse control with bizarre behavior and speech and 
impaired insight and judgment.  His disability was found not 
to have been incurred in the line of duty because it existed 
prior to service.  The veteran was recommended for discharge 
because of his diagnosis.

A December 1969 VA examination report noted that the veteran 
was diagnosed with acute schizophrenic episodes.

A July 1971 VA hospital summary showed that the veteran was 
treated for and diagnosed with schizophrenia, 
undifferentiated type.

An August 1974 VA narrative summary reflected that the 
veteran was diagnosed with schizophrenic reaction, 
undifferentiated type.

In October 1975, lay statements were received from the 
veteran's family and friends.  A letter from V.R. stated 
that before the veteran went to the service, he behaved in a 
responsible manner.  After the veteran returned from the 
service, he observed a radical change in the veteran.  The 
veteran was then disrespectful and rude.  A letter from 
V.O., the Director of the veteran's previous school, stated 
that the veteran had been responsible, punctual, courteous, 
and had academic progress before he entered the service.  A 
letter from I.G., the veteran's neighbor, was to the effect 
that prior to joining the service, the veteran was a normal, 
responsible, studious, and sociable boy.  After his return 
from service, he was no longer humble, and affable, but 
became, shy, irresponsible, and repugnant.  A letter from 
J.O., related that the veteran used to work with J.O. prior 
to the service and the veteran was very intelligent, 
matured, quiet, studious, and cooperative.  After the 
veteran's discharge from the service, the veteran changed 
and was restless, smoked, drank alcoholic beverages, and had 
a tendency to be argumentative and very nervous and moody.  
A letter from H.S. states that he had known the veteran 
since childhood and the veteran was very normal in his 
youth.  After his return from the service, he observed that 
the veteran had a series of emotional problems.  Finally, a 
letter from A.L., the veteran's sister, revealed that prior 
to joining the service, the veteran used to be intelligent, 
hard-working, affable, and sociable.  After being 
discharged, he acted like a foolish person, who did not 
retain anything.  Further, the veteran was always at home 
sleeping and was very nervous.  He also had memory loss.

An October 1975 private medical record from M.V., M.D., the 
veteran's treating psychiatrist, stated that he first began 
treating the veteran since 1972.  The veteran's diagnosis 
was chronic schizophrenia.  M.V., M.D. also opined that 
before the veteran entered the service, he was in good 
mental condition.  During the time that the veteran was in 
the service, the stress made him to be in the condition in 
which he was at the present time.

A January 1976 letter from a private psychiatrist, R.S., 
M.D., stated that the veteran carried a diagnosis of 
schizophrenia, undifferentiated type, chronic.

In January 1976, the veteran testified during an RO hearing 
and stated that his high school grades were excellent, which 
was the reason he earned a scholarship to study in the 
university.  He studied for approximately a year before 
going into the service.  He stated that while in the 
service, he was insulted and abused by those of a higher 
rank.  He stated that this caused his psychiatric condition 
to be aggravated.

In April 1976, the Board denied the veteran's claim for 
entitlement to service connection for schizophrenia because 
the veteran exhibited psychiatric manifestations of a 
personality disorder during service, and such condition, by 
its nature, preexisted service and is not considered to be a 
disability for which service connection may be granted.  In 
addition, schizophrenia was first diagnosed in December 
1969, which is four months after separation from service.  
Therefore, the Board found that the psychiatric disease 
diagnosed subsequent to service was not manifested during 
active duty and was not related to active duty.

In a December 1976 letter from a private psychiatrist, Dr. 
R.S., states that he reviewed the pertinent data regarding 
the decision that the veteran's schizophrenia was not 
service-connected.  He opined that there was no clear cut 
evidence that the veteran's psychiatric disease preexisted 
his service, and many cases diagnosed as personality 
disorders and neurosis were really cases of psychosis masked 
by the abundance of characteristic symptoms of the above 
mentioned disorders.

A March 1977 letter from a private psychiatrist, M.V., M.D., 
included a diagnosis of chronic schizophrenia, 
undifferentiated type.  He opined that before the veteran 
entered the service, he was in good mental health condition.  
During the time of service, the situation made the veteran 
nervous, in which he was discharged from the service.  This 
was the condition in which the veteran was in when treated 
after service.

In May 1980, the veteran underwent a VA examination, wherein 
he reported developing psychiatric symptoms characterized by 
nervous attacks that provoked his discharge from the 
service.  The diagnoses given after examination were 
schizophrenia, undifferentiated type, chronic; and episodic 
excessive drinking.

In January 1982, the Board declined to reopen the claim of 
service connection for schizophrenia because statements 
submitted subsequent to the last April 1976 Board decision 
did not establish the inception of schizophrenia in service.

Evidence received since the January 1982 Board decision is 
new and material because it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  As such, an April 1995 letter from a VA 
physician, A.R., M.D., states that the veteran denied any 
history of psychiatric disease prior to his induction in the 
service.  He also noted that in July 1969, the veteran was 
diagnosed with chronic emotionally unstable personality 
disorder and was discharged from the service.  A.R., M.D. 
then opined that it seemed, from the veteran's reported 
history, that the veteran's psychiatric diagnosis started 
after the start of his military service.

In addition, in a December 2001 Psychiatric Statement, a 
private psychiatrist, M.V., M.D., stated that those that 
suffer from traumatic events are also at risk of developing 
other psychiatric illnesses due to the failure to recover 
from the traumatic situation.  He opined that because the 
veteran's first psychotic episode developed rapidly when he 
previously had been functioning well, this might show an 
indication that the episode was precipitated by extreme 
mental strain in the service.  In addition, M.V., M.D. 
stated that the veteran may not have been schizophrenic 
until the stressful events triggered his mental disorder.  
He also stated that there was no previous report that could 
support that the veteran entered the service with the state 
of mind that he currently has, and there was no psychiatric 
information that could sustain or oppose the fact that 
events while in the service disturbed him and turned him 
into a schizophrenic patient.  Further, he stated that while 
receiving treatment at his office, the veteran had always 
presented symptoms of schizophrenia that were developed 
during his period of service.

The Board finds that the April 1995 letter from the VA 
physician, and the December 2001 Psychiatric Statement from 
M.V., M.D. are new because they have not been previously 
submitted.  38 C.F.R. § 3,156(a).  Further, the Board finds 
that the evidence is material because the letters show a 
nexus between the veteran's current schizophrenia disability 
and his service and show that the veteran's disability did 
not preexist service.  Hence, the evidence bears directly 
and substantially on the matter at hand, and is so 
significant that it must be considered with all evidence of 
record in order to fairly adjudicate the appeal.  38 C.F.R. 
§ 3.156(a).


ORDER

As new and material evidence has been received, the claim of 
service connection for schizophrenia is reopened.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the 
veteran's claim of service connection for schizophrenia.

As the veteran's claim has been reopened, the Board notes 
that while in service, the veteran was diagnosed with 
personality, emotionally unstable, chronic, severe.  Within 
months after discharge from service, he was diagnosed with 
acute schizophrenia, and has continued to have the diagnosis 
of schizophrenia.  The veteran is currently diagnosed with 
various acquired psychiatric disorders to include 
schizophrenia.  As the veteran received psychiatric 
treatment in service, and is currently diagnosed with an 
acquired psychiatric disorder, he should be afforded a VA 
examination to address the nature and etiology of any 
currently present psychiatric disorders.

Further, the veteran is shown to receive treatment at the 
Bronx, New York VA Medical Center.  The veteran's medical 
records from this medical center from June 2003 to the 
present should be obtained and associated with the claims 
folder.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
for schizophrenia claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA mental health treatment 
records from the Bronx, New York VA 
medical center dated since June 2003 that 
are not currently of record.  All attempts 
to procure these records should be 
documented in the file.  If the RO cannot 
obtain these records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review.

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has any current acquired 
psychiatric disorder(s) that are related to 
service.  The claims folders, to include a 
copy of this REMAND, must be made available 
to and reviewed by the psychiatrist.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  Any indicated 
studies should be performed.  

The examination should address the nature, 
extent, and likely etiology of any 
currently present acquired psychiatric 
disorder.  Based upon the review of the 
claims folders and the examination results, 
the psychiatrist should answer the 
following questions with respect to any 
currently present acquired psychiatric 
disorder: 

*	Does the evidence of record clearly 
and unmistakably show that an 
acquired psychiatric disorder 
existed prior to the veteran's 
entrance onto active duty?  

*	With respect to any such condition 
that the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the condition 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

*	If the physician is of the opinion 
that an acquired psychiatric 
disorder did not preexist service, 
is it at least as likely as not that 
any current acquired psychiatric 
disorder had its onset in service?

The rationale for all opinions expressed 
must be clearly set forth by the physician 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2005).

5.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


